DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,11,19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 2 and 11, line 5 the language “substantially constant” is indefinite, a constant velocity is non-varying and substantially constant would mean that it is variable and can read on not constant.  Regarding claim 19, the claim sets forth structure which is absent and its not clear what a scope of the claim is intending to cover since it does not set forth in any way what structure further limits “ram drive assembly”, this structure already is set forth in claim 10.
The terms “reduced”, “very reduced” and “exceedingly reduced” in claim 20, lines 4 and 5 are relative terms which renders the claim indefinite. The term “reduced” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since it not clear what reduced is in comparison to or relative to any structure. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,6,8-12,14,15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasselbeck et al. (3,702,559).  Hasselbeck discloses a can bodymaker (Fig. 1) having a mounting assembly (housing 10) including a body with an upper, first surface (upper surface of housing 10; Fig. 1) and a ram drive assembly (16,17,18,19) comprising a cam (barrel cam 16) having a body (Fig. 1) with a number (at least one) of cooperative cam surfaces (14,15), a motor (19) having a rotating output shaft operatively coupled to said cam body (16) and structured to rotate said cam body (col. 2, lines 25-31).  Hasselbeck discloses a forming system (37,38) including a number of forming assemblies (at least one) positioned on the mounting assembly, each forming assembly comprising, a stationary assembly (37) which is a die pack (col. 3, lines 8-10) defining an elongated forming passage (Figs. 1 and 2 which the rams 12,13 force a preformed cup through) having a proximal end (left side Fig. 1) and a distal end (right side Fig. 1), and a domer (38) disposed adjacent the distal end of the forming passage (Fig. 1).  Hasselbeck discloses a moving assembly (12,13,12,13a) including a ram assembly (12,13) including an elongated ram body (punch 25,25; Fig. 4) having a proximal end (left side Fig. 2) and a distal end (ram punch 25,26 extending toward die  by the cam follower assembly (12a,13a) between a retracted, first position, wherein the distal end of the ram body is spaced from the die pack (col. 3, lines 1-5) and an extended, second position wherein the distal end of the ram body is adjacent the domer (col. 3, lines 11-15).  Regarding claims 2,3,11 and 12 Hasselbeck discloses cam surfaces (14,15) which are a plurality of drive portions (cam tracks) including forward stroke (col. 3, lines 5-8), dwell (col. 3, lines 16-17) and return (col. 3, lines 18-20 and 23-26) wherein the motor drives the cam (16) at a constant velocity (col. 2, line 30).  Regarding claims 5 and 14, the cam (16) is a barrel cam.  Regarding claims 6 and 15, the cam (16) is dynamic (it rotates).  Regarding claims 8 and 17, the cam (16) is configured to generate a smooth ironing action of in the ram body (col. 3, lines 6-10). Regarding claims 9 and 18, the cam (16) is a direct coupling element to main shaft (17; col. 2, lines 25-27).  Regarding claim 19, Hasselbeck does not disclose a crank arm or swing arm on the ram drive assembly, the only crank disclosed is a bell crank lever for the cup feed.  Regarding claim 20, Hasselbeck discloses forming beverage cans (col. 1, lines 4 and 5) wherein each ram body (12,13) has a stroke length (col. 3, lines 15 and 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbeck in view of Lijewski et al. (4,452,103).  Hasselbeck discloses that the cam surfaces are cam grooves which are a cam track and discloses that the cam can be constructed with cam lobes but does not disclose a plurality of different shaped dwell, constant velocity and acceleration cam tracks.  Lijewski teaches a cam drive system (10) which drives a reciprocating, linear or rotating work apparatus (12) comprising a barrel cam assembly (26) having cam portions (32,34) which are supported on a drive shaft (36).  The cam portions (32,34) have cam grooves (46,48,50,52) wherein cam groove (46) is constructed with a variable pitch (col. 3, lines 5-14) to provide a zero pitch portion with a dwell period and increasing pitch toward opposite ends (47,49) to provide acceleration portions on opposing sides of the dwell portion and a constant velocity cam groove (48; col. 5, lines 28-32).  A drive motor (24) is energized to drive the cam portions (32,34) in rotation (col. 4, lines 46-51).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the cam grooves of Hasselbeck to have a differing shape as taught by Leijewski in order to dwell the ram, accelerate the ram and drive the ram with constant velocity so as to provide definite sectional cam groove shapes for driving of the ram during rotation of the cam.   
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasselbeck in view of Slater (5,076,087).  Hasselbeck does not disclose that the barrel cam is stationary.  Slater teaches a stationary cam (128) with a continuous cam groove (126) cooperating with a cam follower (124) for reciprocating ram driving heads (98; Fig. 11a) as the cam follower rotates around the stationary cam.  It would have been .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725